Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in Amendment No.1 to the Registration Statement (Form S-3, Registration No. 333-182828 ) and related Prospectus of Asure Software, Inc. for the registration of 552,000 shares of its common stock and to the incorporation by reference therein of our report dated March 30, 2012, with respect to the consolidated financial statements of Asure Software, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2011, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Austin, Texas September 24, 2012
